Citation Nr: 1640548	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  13-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for alcohol abuse as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2012 rating decisions of the VA Regional Office (RO) in Providence, Rhode Island.

The case was remanded in July 2014 to afford the Veteran a rescheduled hearing.  In November 2014, the Veteran's representative reported to the hearing and notified the undersigned that the Veteran was homeless and was not receiving notices of the scheduled hearings.  A motion to hold the hearing without the Veteran was granted and the Veteran's representative provided argument on his behalf.  See 38 C.F.R. § 20.700(b).  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran's representative submitted new evidence with a waiver of RO review.

In April 2015, the Board granted service connection for a left knee disorder and PTSD, and remanded the claims for service connection for a right knee disorder, a back disorder, and alcohol abuse secondary to the PTSD.  As the grants of service connection for a left knee disorder and PTSD represent complete grants of the benefits sought on appeal, those issues are not presently before the Board.

The issues of service connection for a right knee disorder and alcohol abuse secondary to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current back disorder was not manifested in service and is not shown to be related to service.



CONCLUSION OF LAW

Service connection for a back disorder is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements have been met with regards to the claim for service connection for a back disorder.  A July 2012 letter notified the Veteran of the information needed to substantiate and complete his claim for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of the issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been secured.  The Veteran has not identified any additional records that could be used to support this claim.

The Veteran was provided several VA examinations in connection with his claim for service connection.  The Board finds the examination reports contains adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  As well, the Board finds that the August 2015 file review and opinion substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in November 2014, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103 (c)(2) were satisfied.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has a back disorder due to his military service.  A review of his service treatment records shows he complained of back pain in June 1978 and March 1980.

On September 2012 VA examination, the examiner noted the Veteran complained of increased low back pain in 2008 and had no history of trauma.  He opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service back pain, as mild arthritis of the back without history of direct trauma was the result of normal aging.

On November 2012 VA examination, the examiner opined that the Veteran's claimed back disorder was less likely than not incurred in or caused by service.  In making this opinion, the examiner noted the Veteran was only treated once in service for lumbosacral muscular discomfort with no noted trauma.  The pain appeared to resolve with conservative treatment.

On August 2015 VA examination, the examiner noted the Veteran was treated for back pain in June 1978 and March 1980.  There was no additional evidence that the Veteran received treatment in service other than those two dates.  While he did not have a separation examination, there is no evidence of record to suggest he had treatment for back pain related to service from his 1980 separation to his first post-service treatment in 2008.  The examiner found that it was less likely than not that his back disorder was a result of service.  In considering the examiner's rationale and the report as a whole the Board finds that the examiner's opinion adequately contemplated the medical and lay evidence in making the opinion.

The Board finds that the evidence of record does not support a finding of service connection for a back disorder.

The Board finds the VA examiners' opinions to be the most probative evidence of record regarding the relationship between the Veteran's current symptoms of back pain and service.  The examiners, in particular the August 2015 examiner, expressed familiarity with the record and provided clear explanations of rationales.  The examiners outlined the Veteran's medical history and found it less likely than not that the Veteran's symptoms were related to service.  The opinions are fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the providers' expertise or the rationales given.

The Board has also considered the statements from the Veteran attributing his symptoms to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and the Veteran does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of any current back disorder.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board concludes that the preponderance of the evidence is against the claim for service connection for a back disorder.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

VA examiners provided new nexus opinions in November 2015 regarding the Veteran's right knee disorder and alcohol abuse pursuant to a Board remand.  After review of the examination reports, the Board finds that additional VA opinions should be obtained.  The examiner stated it was less likely than not that an alcohol use disorder was caused or exacerbated by trauma-related symptoms, but did not provide a rationale for this opinion.  Therefore, the Board finds that the opinion provided is inadequate because it is incomplete.  See 38 C.F.R. § 3.310; see also Stegall v. West, 11 Vet. App. 268 (1998) (regarding legal necessity of compliance with previous Board directives).  For this reason, the Board directs an addendum opinion be provided.

The November 2015 examiner also opined that it was less likely than not that the Veteran's right knee disorder was a direct result of injury in service.  However, in noting that the Veteran was service-connected for a left knee disorder and had bilateral knee pain starting in 2008, the issue of whether a right knee disorder is caused or aggravated by the service-connected left knee disorder has been raised by the record, and an opinion is needed as to this theory of entitlement.

In remanding to obtain medical opinions as opposed to new examinations, the Board reiterates that during the November 2014 Board hearing, the Veteran's representative specifically requested medical opinions due to difficulties in contacting the Veteran.

As secondary service connection has been raised, a VCAA notification letter regarding this basis of service connection should be issued.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the right knee disorder and alcohol abuse on appeal; this specifically includes treatment records from the VA Medical Center in Bedford, Massachusetts from September 2014 to the present and from the VA Medical Center in Providence, Rhode Island from June 2015 to the present.

2.  Provide VCAA notice regarding secondary service connection.  

3. After completing directive (1), the AOJ should return the claims file to the November 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of any current alcohol abuse.  In this regard, the Board is cognizant of the examiner's opinion that the Veteran did not have PTSD; however, service connection is in effect for this disability.  The examiner should address whether an alcohol disability is secondary to the service-connected psychiatric disability; in this regard, the examiner should consider a depression disability to be service connected.   Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current alcohol abuse disability that is proximately due to his service-connected PTSD?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current alcohol abuse disability that has been aggravated by his service-connected PTSD?

Detailed reasons for all opinions should be provided.

4. After completing directive (1), the AOJ should return the claims file to the November 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of any current right knee disorder.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right knee disorder related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right knee disorder that is proximately due to his service-connected left knee arthritis?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right knee disorder that has been aggravated by his service-connected left knee arthritis?

Detailed reasons for all opinions should be provided.

5. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


